
	

114 HR 114 IH: Jerusalem Embassy and Recognition Act of 2015
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 114
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Garrett introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To recognize Jerusalem as the capital of Israel, to relocate to Jerusalem the United States Embassy
			 in Israel, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Jerusalem Embassy and Recognition Act of 2015.
		2.Recognition of Jerusalem as the capital of Israel and relocation of the United States Embassy to
			 Jerusalem
			(a)PolicyIt is the policy of the United States to recognize Jerusalem as the undivided capital of the State
			 of Israel, both de jure and de facto.
			(b)Sense of CongressIt is the sense of Congress that—
				(1)Jerusalem must remain an undivided city in which the rights of every ethnic and religious group are
			 protected as they have been by Israel since 1967;
				(2)every citizen of Israel should have the right to reside anywhere in the undivided city of
			 Jerusalem;
				(3)the President and the Secretary of State should publicly affirm as a matter of United States policy
			 that Jerusalem must remain the undivided capital of the State of Israel;
				(4)the President should immediately implement the provisions of the Jerusalem Embassy Act of 1995
			 (Public Law 104–5) and begin the process of relocating the United States
			 Embassy in Israel to Jerusalem; and
				(5)United States officials should refrain from any actions that contradict United States law on this
			 subject.
				(c)Removal of waiver authorityThe Jerusalem Embassy Act of 1995 (Public Law 104–45) is amended—
				(1)by striking section 7; and
				(2)by redesignating section 8 as section 7.
				(d)Identification of Jerusalem on Government documentsNotwithstanding any other provision of law, any official document of the United States Government
			 which lists countries and their capital cities shall identify Jerusalem as
			 the capital of Israel.
			(e)Timetable
				(1)Statement of policyIt is the policy of the United States that the United States Embassy in Israel should be
			 established in Jerusalem as soon as possible, but not later than January
			 1, 2017.
				(2)Opening determinationNot more than 50 percent of the funds appropriated to the Department of State for fiscal year 2015
			 for Acquisition and Maintenance of Buildings Abroad may be obligated until the Secretary of State determines and reports to Congress that the United
			 States Embassy in Jerusalem has officially opened.
				(f)Fiscal years 2015 and 2016 funding
				(1)Fiscal year 2015Of the funds authorized to be appropriated for Acquisition and Maintenance of Buildings Abroad for the Department of State for fiscal year 2015, such sums as may be necessary should be made
			 available until expended only for construction and other costs associated
			 with the establishment of the United States Embassy in Israel in the
			 capital of Jerusalem.
				(2)Fiscal year 2016Of the funds authorized to be appropriated for Acquisition and Maintenance of Buildings Abroad for the Department of State for fiscal year 2016, such sums as may be necessary should be made
			 available until expended only for construction and other costs associated
			 with the establishment of the United States Embassy in Israel in the
			 capital of Jerusalem.
				(g)DefinitionIn this section, the term United States Embassy means the offices of the United States diplomatic mission and the residence of the United States
			 chief of mission.
			
